  Case 3:19-cv-00575-VLB Document 54 Filed 01/12/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF CONNECTICUT

NICHOLAS CLARK                        :     CIVIL NO. 3:19CV00575 (VLB)

     v.                               :

COOK, ET AL                           :     JANUARY 12, 2021

            DEFENDANTS' MOTION FOR LEAVE TO DEPOSE PERSON
                          CONFINED IN PRISON

      Pursuant to Rule 30(a) of the Federal Rules of Civil Procedure, the

defendants request leave of the Court to depose the plaintiff, Nicholas Clark

#355139, a person confined at Cheshire Correctional Institution, 900 Highland

Avenue, Cheshire, CT 06410, on Tuesday, February 16, 2021, at 10:00 a.m., by

videoconference due to the COVID-19 pandemic, before Brandon Legal Tech or

any person authorized to take depositions in the State of Connecticut and/or on

such further dates and locations as necessary, until such deposition is

completed. Plaintiff is requested to produce all documents in his possession,

custody or control or in the custody, possession, or control of his agents,

representatives, or attorneys (other than a document protected by attorney-client

privilege) that:

          1) relate to, describe, elaborate upon, or otherwise repeat any factual
             allegation made in any pleading, motion, or request filed or served
             by plaintiff in this this action;

          2) Plaintiff’s personal journal or diary form the beginning of his
             incarceration through and including the date of production.
  Case 3:19-cv-00575-VLB Document 54 Filed 01/12/21 Page 2 of 2




      WHEREFORE, the defendants respectfully request leave to depose

Nicholas Clark.




                                        DEFENDANTS
                                        Cook, Et Al.

                                        WILLIAM TONG
                                        ATTORNEY GENERAL



                                     BY:_/s/ Thomas J. Davis, Jr.____________
                                       Thomas J. Davis, Jr.
                                       Assistant Attorney General
                                       110 Sherman Street
                                       Hartford, CT 06105
                                       Federal Bar #ct17835
                                       E-Mail: thomas.davis@ct.gov
                                       Tel.: (860) 808-5450
                                       Fax: (860) 808-5591


                                   CERTIFICATION

      I hereby certify that on January 12, 2021, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court's electronic filing system. Parties may access this filing through the

Court's system.



                                        _/s/ Thomas J. Davis, Jr._____________
                                        Thomas J. Davis, Jr.
                                        Assistant Attorney General




                                           2
